DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application repeats a substantial portion of prior Application No. 15/078,848 (US 10,813,492), filed 3/23/16, and adds disclosure not presented in the prior application (see specification section below). Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Specification 
The disclosure is objected to because of the following informalities: 
par.21 “to provide improved protection” in line 4 should be changed to “provides”.  
Par.26 appears to be missing text in the first line of the paragraph “large elastic deformations including.” , 
Par.28, line 1: insert “to” before “conform”, in the line starting with “devices for removably coupling”, delete the second occurrence of “include”,
Par.30, line 4: insert “is” before “positioned”, lines 7 and 8: insert “is” after outer layer 909” and interface layer 911”,
Par.41 discloses “Alternatively, the additional foam cushion 806 is positioned on an interior surface of the helmet 801 and configured to contact a back of the wearer’s head.”  This disclosure conflicts with the structure shown in Figure 8, with foam cushion 806 positioned on an interior surface at a front of the helmet.
Appropriate correction is required.
Regarding the status of the application as a CON, it is noted that the specification includes newly added subject matter in paragraphs 30 and 36 as follows:Par. 30: “More specifically, the at least one cheek pad 908 may be secured to a portion of the inner shell 903, a portion of the outer shell 905, a portion of the compression unit 904, and/or any combination thereof.”  

Please amend the specification, par.1 to reflect the current status of 15/078,848 as “now U.S. Patent 10,813,402” and 15/034,006 as “now U.S. Patent 10,966,479”. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: filaments 110 (appears to be a typo and should be filaments 111).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 9, and 10 are objected to because of the following informalities:  
Claim 1 recites “the front region “ which should be changed to “a front region”, “the foam cushion having an interior surface that contacts a forehead of the wearer” should be changed to “the foam cushion having an interior surface configured to contact a forehead of a wearer” and “the at least one cheek pad contacting” should be changed to “the at least one cheek pad configured to contact”, 
Claim 9 recites “wherein the plurality of filaments comprises a material, the material includes…”. The claim could be more concise by revising this limitation to recite “wherein the plurality of filaments comprises a material including a foam, an elastomeric foam, and any combination thereof.” 
Claim 10 recites “the inner shell substantially surrounds” should be changed to “the inner shell configured to substantially surround” and “and contacts at least a portion of an interior surface” should be changed to “and configured to contact at least a portion of an interior surface”
Appropriate correction is required.

35 USC 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For claim 9, it’s not clear how “a material” e.g., a single material, may also be a combination of a foam and an elastomeric foam as set forth by “and any combination thereof”. If a material is an elastomeric foam, then it also meets the limitation of being a foam. It appears that claim 9 should recite an elastomeric foam OR a foam. 



35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10-13 are rejected under 35 U.S.C. 102a(1) as being anticipated by Cohen (U.S. 8,640,267).  These claims receive benefit to the effective filing date of 3/23/16 as the provisional app (62/136,969) doesn’t appear to support the claimed subject matter, particularly the cheek pad and foam cushion secured to the helmet structure as claimed. Cohen discloses the invention as claimed. Cohen teaches a helmet 10 comprising: an outer shell 20; an inner shell 40, the inner shell substantially surrounds a portion of a head of a wearer (Figure 1 shows the configuration of the inner shell as shaped to substantially surround a portion of a head of a wearer), the inner shell 40 having an interior surface and an exterior surface; a compression unit 30, the compression unit 30 positioned between the outer shell 20 and inner shell 40 (shown in Fig.1), the compression unit 30 comprising a plurality of impact absorbers 31; the helmet comprising a foam cushion 50, the foam cushion 50 positioned within the front region of the helmet and contacts at least a portion of an interior surface of the inner shell 40, the foam cushion 50 having an interior surface that contacts a forehead of the wearer; and at least one cheek pad 50 (shown in Figure 2), the at least one cheek pad contacting a portion of a cheek of the wearer, and at least a portion of the at least one check pad secured to the helmet 10. The inner shell 40 comprises a relatively rigid plastic material (polycarbonate or ABS resin as in par. 60) and the outer shell 20 comprises a deformable plastic material (thermoplastic open-cell polyurethane as in par.57), the deformable material is pliable to allow local deformation when subject to an incident force. Paragraph 52 discloses the material of inner shell 40 is harder than that of the outer shell 20 and therefore, the plastic material of the inner shell is a relatively rigid.  For claims 10-13, Cohen teaches an interface layer 30 positioned between the outer shell 20 and inner shell 40 and the interface layer comprising a plurality of impact absorbers 31. 

35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Ferrara (U.S. 2008/0155735). Cohen discloses the invention substantially as claimed. However, Cohen doesn’t teach the plurality of impact absorbers comprise a plurality of filaments comprising a high aspect ratio, the aspect ratio including a range of between a range between 3:1 to 1000:1 or the plurality of filaments configured to elastically deform, the elastic deformation allowing the plurality of filaments to be movable from a deformed position during an impact force and return to its original position after the impact force is removed, the plurality of filaments are substantially perpendicular to the exterior surface of the inner shell, the exterior surface of the inner shell contacts an interior surface of the interface layer, and the plurality of filaments comprises a material including a foam, an elastomeric foam and any combination thereof.  Ferrara teaches a helmet with a plurality of impact absorbers in the form of filaments 50 (Fig.4) positioned between an inner shell and outer shell, the plurality of filaments 50 comprises a high aspect ratio including a range between 3:1 to 1000:1 (height may range from 1/8 in. to 1 in. and diameter may range from 1/8 in. to ½ in., as disclosed in par.63), and the plurality of filaments 50 configured to elastically deform, the elastic deformation allowing the plurality of filaments to be movable from a deformed position during an impact force and return to its original position after the impact force is removed, and the plurality of filaments comprise a foam material (TPE foam, par.63).  The filaments are disclosed as compressible and par.71 discloses the energy-absorption of the filaments 50 during impact to the outer layer 20’ such that the filaments compress and when the force of the impact subsides, the compressed filaments are restored to their original shape. The filaments are not explicitly disclosed as substantially perpendicular to the exterior surface of the inner shell. Figured 4 and 7A appear to show the filaments 50 as substantially perpendicular to the exterior surface of the inner shell 28’ in that the term of degree “substantially” modifies the perpendicular orientation such that the relationship between the filaments and exterior surface is not required to be perpendicular and may veer from the perpendicular orientation to some degree.  The filaments are disclosed as columnar and the bottom surface appears to be entirely secured to the inner shell such that the filaments would obviously be positioned substantially perpendicular to the exterior surface in order to initially receive an impact force at its upper end to disperse the impact forces through its length. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the impact absorbers taught by Cohen with those of Ferrara in that substitution of one impact absorbing structure with another would provide expected results of absorbing impact forces received by the outer shell of the helmet. 



Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732